DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3, 4-5, 7-8, 10-11, 13-16, 18-23 are allowable. Claims 24 and 25, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim (See examiner’s amendment below). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II, and III, as set forth in the Office action mailed on June 30, 2021, is hereby withdrawn and claims 24 and 25 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

AEXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Jason Mirabito on June 2, 2022.

The application has been amended as follows: 

Claim 24: A control unit for controlling operation of a tissue removal apparatus according to claim 1, for tissue removal from a body organ and controllable creation of a diameter-controlled channel in the body organ, the control unit comprising an activation mechanism for activating a cutting tool of the tissue removal apparatus, and a controller configured for operating said activation mechanism to generate a single fixed activation signal of a known intensity and duration during a predetermined time interval, thereby restricting operation of the cutting tool during said time interval to said single activation signal only thereby controlling said creation of the channel.

Information Disclosure Statement
The information disclosure statement filed January 25, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, the cited patent 8,500,767 to Schachar has been considered, however the NPL of the “Office Action – corresponding Korean Application No. 10-2019-7012077 dated January 19, 2022” has not been considered because only the original document in Korean was supplied without a translation.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have overcome the previous rejection(s). Specifically, the prior art of record does not teach or render obvious a tissue removal apparatus featuring a disposable hand held probe device enclosed within a first housing and a rotating motor device encased in a second housing where the first and second housing are free to rotated with respect to each other while directly connected to each other via the connection assembly (drive shaft) in combination with the other elements as claimed. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        

/TUAN V NGUYEN/Primary Examiner, Art Unit 3771